In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
Nos. 11‐3006 & 11‐3018 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

SAMANTHA JOHNSON and TRACI GRAY, 
                                              Defendants‐Appellants. 
                      ____________________ 

         Appeals from the United States District Court for the 
                    Western District of Wisconsin. 
  Nos. 3:11‐cr‐13‐bbc‐2 & 3:11‐cr‐13‐bbc‐1 — Barbara B. Crabb, Judge. 
                      ____________________ 

     ARGUED JUNE 1, 2012 — DECIDED SEPTEMBER 6, 2013 
                 ____________________ 

   Before FLAUM, ROVNER, and WILLIAMS, Circuit Judges. 
   WILLIAMS,  Circuit  Judge.  Like  many  other  couples,  Traci 
Gray  and  Vince  Anderson  wanted  to  buy  a  home  for  their 
family.  With  the  help  of  Gray’s  friend,  Samantha  Johnson, 
and  the  assistance  of  a  shady  mortgage  broker,  Gray  and 
Anderson  were  able  to  obtain  a  loan  to  finance  their  home 
purchase—albeit  with  a  falsified  loan  application.  Several 
years after they bought the home, a jury convicted Gray and 
2                                           Nos. 11‐3006 & 11‐3018 

Johnson  on  charges  of  mortgage  fraud  and  conspiring  to 
commit mortgage fraud. 
     On appeal, Gray and Johnson argue that the government 
failed to present sufficient evidence to prove they conspired 
to  commit  mortgage  fraud  beyond  a  reasonable  doubt.  But 
we  think  the  jury  had  enough  evidence  to  conclude  that 
Gray  and  Johnson  conspired  with  their  mortgage  broker  to 
submit  a  loan  application  that  included  statements  they 
knew  to  be  false  in  order  to  influence  the  lender’s  decision. 
Gray and Johnson also contend that the district court abused 
its  discretion  by  denying  them  the  opportunity  to  present 
testimony  from  other  borrowers  to  show  their  mortgage 
broker’s  history  of  duping  his  clients.  Because  the  broker’s 
prior  wrongdoing  was  not  very  probative  of  Gray’s  and 
Johnson’s  guilt,  the  district  court  acted  within  its  discretion 
when  it  granted  the  government’s  motion  in  limine  to  ex‐
clude testimony from other borrowers about the broker’s in‐
teractions with them. We affirm. 
                          I. BACKGROUND 
    In  2006,  Gray,  a  legal  secretary,  and Anderson,  her  boy‐
friend,  decided  to  purchase  a  $322,000  home  in  Prairie  du 
Sac, Wisconsin. They planned to live in the home with their 
children,  with  Anderson  paying  half  the  mortgage.  Gray 
sought  financing  with  the  assistance  of  Brian  Bowling,  a 
mortgage  broker  who  owned  a  company  called  Platinum 
Concepts. Due to Anderson’s bad credit, however, the couple 
did not qualify for financing. Gray then tried to qualify with 
her brother, but they too were unsuccessful. 
   On October 3, Gray’s friend Samantha Johnson sent Gray 
an email offering to be her co‐borrower, under the condition 
Nos. 11‐3006 & 11‐3018                                                        3

that Gray provide her with a written promise that she would 
only be on the loan as a co‐borrower for two years. (Johnson 
received  a  finder’s  fee  from  Shannon  Barman,  who  was  the 
general  contractor,  the  daughter  of  the  builder/seller,  and 
Johnson’s  childhood  friend.)  Gray  forwarded  the  email  to 
Bowling  and  asked  whether  Johnson  could  apply  for  the 
loan with her as a non‐occupant borrower. Bowling, who be‐
lieved the arrangement was feasible, informed Gray that she 
could  now  qualify  for  a  non‐occupant,  stated‐income  loan. 
After  reviewing  the  proposed  terms  of  that  loan,  however, 
Gray  decided  against  applying  because  the  monthly  pay‐
ment  was  too  high.  Bowling  then  offered  an  owner‐occupy, 
stated‐income loan for her and Johnson. Although the own‐
er‐occupy loan required Gray and Johnson to obtain a larger 
second  mortgage  to  finance  their  home  purchase,  they  de‐
cided to go ahead and apply anyway. Bowling sent their ap‐
plication to Fremont Investment & Loan, a federally insured 
lender  who  specialized  in  stated‐income  loans,  also  known 
as  “liars’  loans”  because  the  lender  typically  did  not  verify 
the financial information supplied by applicants for such fi‐
nancing. See United States v. Phillips, Nos. 11‐3822 & 11‐3824, 
2013 U.S. App. LEXIS 18430, at *4 (7th Cir. Sept. 4, 2013) (en 
banc).1 

                                                 
1 A recent en banc decision dealt with another instance of alleged mort‐
gage fraud involving the same dishonest mortgage broker from this case. 
See Phillips, 2013 U.S. App. LEXIS 18430, at *2‐4. The appellants in Phillips 
challenged the exclusion of testimony regarding statements their broker 
made to them concerning the meaning of certain terms in the mortgage 
application  and  the  importance  that  the  lender  would  attach  to  certain 
information in their application. See id. at *9‐13. A majority of this court 
found  this  exclusion  to  be  erroneous.  Id.  at  *21‐22.  Gray  and  Johnson 
(continued) 
4                                                   Nos. 11‐3006 & 11‐3018 

    Bowling testified that, at some point prior to the closing, 
he  had  a  telephone  conversation  with  both  Johnson  and 
Gray  to  review  the  information  he  supplied  in  their  final 
loan application. According to Bowling, he told both women 
that  they  would  be  listed  as  occupants  of  the  property,  that 
their  incomes  would  be  inflated,  and  what  the  monthly 
payment  for  the  loan  would  be.  Bowling  did  this  to  avoid 
any possibility that Johnson and Gray would be surprised by 
the  application  information  or  the  loan  terms  and  refuse  to 
go forward with the closing.  
     Shortly  before  the  closing,  Bowling  held  an  in‐person 
meeting at his office with Gray, Johnson, builder/seller Dick 
Hinrichs,  and  Barman  to  review  the  terms  of  the  proposed 
owner‐occupy  loan  and  to  discuss  the  need  for  a  second 
mortgage from Hinrichs. Although Hinrichs initially balked 
at  the  second  mortgage  because  its  terms  required  him  to 
lend more than he expected, he ultimately relented and even 
agreed  to  forgive  $32,000  of  the  $48,000  second  mortgage. 
The  parties  signed  the  second  mortgage  that  evening  and 
forward‐dated it to November 16, the date of the closing. 
    Gray, Johnson, Bowling, Hinrichs, Barman, and the clos‐
ing  agent  all  attended  the  closing.  Gray  and  Johnson  ini‐
tialed every page of  the final loan application and  signed it 
in four places, including once above a written notice that it is 

                                                 
have not raised such an argument here. Instead, their appeal challenges 
the sufficiency of the evidence to sustain the conspiracy verdict and the 
exclusion of extrinsic evidence related to their broker’s prior bad acts in 
preparing fraudulent loan documents for other clients. Given the differ‐
ences in the claims raised in each case, we do not rely on Phillips in de‐
ciding this appeal.
Nos. 11‐3006 & 11‐3018                                               5

a  federal  crime  to  knowingly  make  a  false  statement  on  a 
loan  application.  The  closing  proceeded  without  incident, 
and  Gray  and  Johnson  received  a  $273,700  mortgage  from 
Fremont  and,  at  least  on  paper,  a  $48,300  second  mortgage 
from the seller. 
    Gray and Johnson acknowledge that the final loan appli‐
cation  which  they  initialed  and  signed  contained  a  number 
of  false  statements.  Among  other  untrue  assertions,  both 
Gray  and  Johnson  stated  that  they:  earned  a  combined 
$11,000 per month; would live in the home together as their 
primary  residence;  would  make  the  mortgage  payments  to‐
gether;  and  would  have  a  second  mortgage  with  the  seller 
for  $48,300  to  cover  the  difference  between  the  purchase 
price  of  the  home  and  the  mortgage  they  received  from 
Fremont.  In  reality,  Gray  and  Johnson  had  a  combined 
monthly  income  of  approximately  $5,000,  Johnson  would 
not  be  living  in  the  home  or  contributing  to  the  mortgage, 
and  the  seller  forgave  $32,000  of  the  $48,300  second  mort‐
gage before the closing. 
    Mortgage broker Bowling became the subject of a federal 
investigation  into  his  involvement  in  mortgage  fraud.  Sen‐
tenced to fifty‐one months’ imprisonment, he agreed to testi‐
fy against Gray, Johnson, and other clients, in hopes of hav‐
ing his sentence reduced. At Gray’s and Johnson’s June 2011 
trial,  Bowling  testified  about  the  scheme  to  falsify  the  loan 
documents,  his  discussions  with  Gray  and  Johnson  regard‐
ing the false information he included in the loan application, 
and a meeting where the parties discussed the details of the 
scheme. He could not, however, remember the dates of these 
interactions.  
6                                          Nos. 11‐3006 & 11‐3018 

     On  cross  examination,  Bowling  admitted  to  submitting 
false  loan  applications,  inflating  applicants’  income,  exag‐
gerating  assets,  understating  liabilities,  falsifying  job  titles 
and  employment  histories,  misrepresenting  the  sources  of 
down  payments,  and  engaging  in  silent  second  mortgages. 
Counsel  also  impeached  Bowling  with  specific  instances  of 
untruthful  conduct  including  forging  signatures  on  loan 
documents. 
    The government called several other witnesses, including 
Anderson,  Hinrichs,  the  general  contractor,  and  the  closing 
agent.  Anderson  testified  that  Johnson  did  not  live  at  the 
home or contribute to the mortgage and that the plan was to 
have her on the loan for two years until he could improve his 
credit  score.  The  closing  agent  testified  that  with  Gray  and 
Johnson  she  would  have  followed  her  standard  practice  at 
closing,  which  is  to  review  each  document  with  the  buyer, 
provide a brief overview, and allow the buyers time to read 
the document if they so choose.  
    Neither  Gray  nor  Johnson  testified.  They  called  a  few 
witnesses,  including  two  former  loan  officers  who  worked 
for Bowling and who testified that he was not a truthful per‐
son by reputation or in their personal opinion.  
    The  jury  convicted  Gray  and  Johnson  on  both  counts, 
and the court sentenced Gray to two months’ imprisonment 
and  Johnson  to  one  day  of  confinement.  The  court  also  or‐
dered  both  women  to  pay  $66,377  in  restitution.  Gray  and 
Johnson  appeal,  challenging  the  sufficiency  of  the  evidence 
for  the  conspiracy  count  and  the  district  court’s  decision  to 
exclude  extrinsic  evidence  of  Bowling’s  history  of  duping 
innocent borrowers. 
 
Nos. 11‐3006 & 11‐3018                                            7

 
 
 
                           II. ANALYSIS 
    A.  Sufficient Evidence to Support Gray’s and Johnson’s 
        Conspiracy Convictions 
    Gray and Johnson first argue that the evidence before the 
jury was insufficient to sustain a conviction on the conspira‐
cy  count.  A  defendant  challenging  a  jury  verdict  must 
demonstrate that no reasonable jury could have reached the 
same verdict. United States v. Farris, 532 F.3d 615, 618 (7th Cir. 
2008).  We  will  “overturn  a  conviction  based  on  insufficient 
evidence only if the record is devoid of evidence from which 
a  reasonable  jury  could  find  guilt  beyond  a  reasonable 
doubt.” United States v. Hills, 618 F.3d 619, 637 (7th Cir. 2010). 
    Under  18  U.S.C.  §  1014,  it  is  a  crime  to  “knowingly 
make[]  any  false  statement  or  report  …  for  the  purpose  of 
influencing in any way the action of” a federally insured in‐
stitution. To satisfy its burden of showing that the appellants 
engaged  in  a  conspiracy  to  violate  §  1014,  the  government 
must prove that (1) the conspiracy charged in the indictment 
existed; (2) each defendant knowingly became a member of 
the  conspiracy  with  an  intention  to  further  the  conspiracy; 
and (3) a member of the conspiracy committed an overt act 
in furtherance of the conspiracy. United States v. Lee, 558 F.3d 
638, 645 (7th Cir. 2009). 
    The government’s evidence was sufficient to support the 
jury’s verdict. First, Bowling’s testimony that he brokered the 
loan at issue, that he reviewed the false statements he made 
in the final loan application with Gray and Johnson prior to 
8                                          Nos. 11‐3006 & 11‐3018 

the closing, and that Gray and Johnson agreed to those falsi‐
ties to obtain the desired loan strongly support the existence 
of the conspiracy to knowingly make false representations to 
influence  the  lender’s  decision.  The  government  also  pre‐
sented evidence that both Gray and Johnson knowingly par‐
ticipated  in  the  conspiracy.  Bowling  testified  that  he,  Gray, 
Johnson,  and  Hinrichs met before the  closing to discuss  the 
terms  of  the  owner‐occupy  loan  and  the  second  mortgage 
from  Hinrichs.  He  also  testified  that  Gray  turned  down  the 
non‐occupant borrower loan (in favor of the owner‐occupant 
loan) because the monthly payments were too high. In addi‐
tion  to  Bowling’s  testimony,  the  government  introduced  the 
October 3 email from Johnson to Gray in which Johnson of‐
fered  to  be  on  the  loan  for  two  years  and  which  Gray  then 
forwarded to Bowling. The government also offered into ev‐
idence  the  final  loan  application,  which  included  the  false 
statements and Gray’s and Johnson’s initials and signatures. 
Finally,  the  government  proved  overt  acts  in  furtherance  of 
the conspiracy with the October 3 email and the signed and 
submitted  false  loan  application.  A  reasonable  jury  could 
have found Gray and Johnson guilty of conspiracy based on 
this evidence. 
    On  appeal,  Gray  and  Johnson  contend  that  they  never 
reviewed  the  falsified  loan  application  and  that  Bowling’s 
testimony to the contrary is not credible. Without that testi‐
mony,  Gray  and  Johnson  argue,  the  government’s  evidence 
of conspiracy is insufficient. This argument is unpersuasive.  
   To  the  extent  the  jury  credited  Bowling’s  testimony,  we 
will only set that credibility determination aside if the testi‐
mony  is  “exceedingly  improbable.”  United  States  v.  Smith, 
576  F.3d  681,  687  (7th  Cir.  2009)  (internal  quotation  marks 
Nos. 11‐3006 & 11‐3018                                               9

and citations omitted). Exceedingly improbable testimony is 
that  which  is  “internally  inconsistent  or  implausible  on  its 
face.” United States v. Cardona‐Rivera, 904 F.2d 1149, 1152 (7th 
Cir. 1990).  
    Gray and Johnson repeatedly characterize Bowling’s tes‐
timony  as  “internally  inconsistent.”  This  characterization  is 
inaccurate.  A  fairer  representation  of  Bowling’s  testimony 
would  be  “imprecise.”  For  example,  Bowling  admitted  that 
he  could  not  recall  the  dates  of  a  key  meeting  and  phone 
conversations  with  Gray  and  Johnson.  But  he  consistently 
testified  that  the  meeting  and  phone  calls  occurred,  and 
Gray  and  Johnson  presented  no  evidence  to  the  contrary. 
Bowling’s inability to recall dates does not make his testimo‐
ny internally inconsistent. 
    Gray and Johnson also argue that Bowling’s testimony is 
improbable because the government failed to introduce evi‐
dence  confirming  the  phone  calls  between  Bowling  and  the 
Defendants. According to  their reasoning, since the  govern‐
ment  did  not  introduce  evidence  corroborating  the  phone 
calls, they must not have happened. But the jury was not re‐
quired to make the same leap in logic. 
    Key  documents  and  other  witnesses  corroborated  many 
portions  of  Bowling’s  testimony  as  to  Gray’s  and  Johnson’s 
involvement  in the conspiracy. The  most important piece of 
evidence was the loan application containing numerous false 
statements  which  Gray  and  Johnson  initialed  and  signed  in 
the presence of Bowling and others at the closing. The Octo‐
ber  3  email  showed  the  terms  of  the  actual  agreement  be‐
tween  Gray  and  Johnson  in  writing.  And  Gray’s  boyfriend 
testified  that  Johnson  did  not  live  with  the  couple  and  that 
they  planned  to  replace  Johnson  on  the  loan  within  two 
10                                          Nos. 11‐3006 & 11‐3018 

years. Both Hinrichs and Barman testified that they met with 
Gray,  Johnson,  and  Bowling  at  Bowling’s  office  shortly  be‐
fore the closing to discuss the loan and the second mortgage 
from  Hinrichs.  Furthermore,  the  evidence  before  the  jury 
showed  that  Gray  and  her  boyfriend  found  the  home,  that 
Gray  recruited  other  potential  co‐borrowers,  and  that  John‐
son reached out to Gray and received a finder’s fee.  
     Gray  and  Johnson  emphasize  Bowling’s  lack  of  credibil‐
ity,  pointing  specifically  to  his  admission  of  illegal  activity. 
The jury was aware of Bowling’s fraud and dishonesty, and 
defense counsel impeached him on specific instances of un‐
truthful  conduct.  That  the  jury  credited  his  testimony  in 
spite of his history is not grounds for overturning the jury’s 
verdict. See, e.g., United States v. Wilson, 31 F.3d 510, 514 (7th 
Cir.  1994)  (holding  that  evidence  will  not  be  considered  in‐
credible  as  a  matter  of  law  even  if  “totally  uncorroborated 
and comes from an admitted liar, convicted felon, large‐scale 
drug dealing, paid government informant”). 
      B.  Excluding Extrinsic Evidence of Bowling’s Dealings 
          with Other Borrowers Was Not an Abuse of Discre‐
          tion 
    Before  trial,  the  government  filed  a  motion  in  limine  to 
preclude  Gray  and  Johnson  from  introducing  extrinsic  evi‐
dence that Bowling prepared false loan applications for oth‐
er borrowers who were not aware that he was doing so. The 
court granted the motion, explaining that Gray and Johnson 
could  cross‐examine  Bowling  about  his  prior  bad  acts  and 
whether  he  duped  other  borrowers  but  under  Federal  Rule 
of Evidence 608(b), they could not prove those prior bad acts 
with extrinsic evidence—namely, the testimony of borrowers 
duped  by  Bowling.  The  district  court  also  rejected  Gray’s 
Nos. 11‐3006 & 11‐3018                                              11

and  Johnson’s  argument  that  such  testimony  would  be  ad‐
missible under Rule 404(b). Gray and Johnson challenge that 
decision, arguing that the court’s refusal to allow them to in‐
troduce evidence of Bowling’s past dealings with unsuspect‐
ing borrowers prevented them from negating one of the key 
elements of the government’s case: that they knowingly par‐
ticipated in the conspiracy.  
    “We review a district court’s decision to admit or exclude 
evidence  for  abuse  of  discretion.”  United  States  v.  Boros,  668 
F.3d 901, 907 (7th Cir. 2012). Federal Rule of Evidence 404(b) 
generally  prohibits  “[e]vidence  of  a  crime,  wrong,  or  other 
act … to prove a person’s character in order to show that on 
a particular occasion the person acted in accordance with the 
character.”  That  rule  allows  such  evidence  in  limited  situa‐
tions, namely to prove “motive, opportunity, intent, prepara‐
tion, plan, knowledge, identity, absence of mistake, or lack of 
accident.” Fed. R. Evid. 404(b)(2). 
    A  defendant  can  “introduce  evidence  of  a  government 
witness’s  prior  bad  acts  if  that  evidence  tends  to  negate  the 
defendant’s guilt.” United States v. Sanders, 708 F.3d 976, 992 
(7th Cir. 2013). When a defendant seeks to admit this “non‐
defendant”  or  “reverse”  404(b)  evidence,  “a  district  court 
should  balance  the  evidence’s  probative  value  under  Rule 
401 against considerations such as prejudice, undue waste of 
time[,]  and  confusion  of  the  issues  under  Rule  403.”  United 
States v. Reed, 259 F.3d 631, 634 (7th Cir. 2001); see also United 
States v. Seals, 419 F.3d 600, 606 (7th Cir. 2005). We have not‐
ed that in most cases “the only serious objection to [reverse 
404(b)] evidence is that its probative value is slight, as it may 
just  amount  to  pointing  a  finger  at  someone  else  who,  hav‐
ing  a  criminal  record,  might  have  committed  the  crime  the 
12                                          Nos. 11‐3006 & 11‐3018 

defendant is accused of committing.” United States v. Murray, 
474 F.3d 938, 939 (7th Cir. 2007). 
    The  district  court  did  not  abuse  its  discretion  in  exclud‐
ing extrinsic evidence of Bowling’s prior instances of falsify‐
ing loan documents without the applicants’ knowledge. The 
probative  value  of  the  reverse  404(b)  evidence  here  was 
slight.  Whether  Bowling  had  a  pattern  and  practice  of  pre‐
paring  fraudulent  loan  applications  that  defrauded  both 
lenders and borrowers was not the issue in this trial. The dis‐
trict  court  acted  within  its  discretion  when  it  determined 
that allowing extrinsic evidence to prove Bowling’s prior bad 
acts  would  distract  jurors  from  the  issue  at  hand—whether 
Gray  and  Johnson  knew  that  the  documents  they  initialed 
and  signed  contained  false  statements.  See  United  States  v. 
Alayeto, 628 F.3d 917, 922 (7th Cir. 2010) (affirming exclusion 
of reverse 404(b) evidence in light of “danger that the jurors 
would  be  distracted  from  the  central  issue  in  the  case—
[defendant]’s  intent—by  prolonged  discussions  of  [accom‐
plice]’s post‐arrest activities”). Even if Bowling had a history 
of duping borrowers, Gray and Johnson still could have will‐
ingly  conspired  with  him  to  submit  their  falsified  applica‐
tion.  Their  knowledge—not  his  history—was  what  the  jury 
needed  to  determine.  See,  e.g.,  id.  (affirming  trial  court’s  ex‐
clusion  of  instances  in  which  accomplice  convinced  other 
drug  mules  to  transport  drugs  when  “contested  evidence 
may  have  demonstrated  [accomplice’s]  intent  to  deliver  the 
narcotics, but it would not have been significantly probative 
of [defendant]’s intent”). 
     Furthermore,  the  district  court  was  within  its  discretion 
in  excluding  this  extrinsic  evidence  because Bowling’s  testi‐
mony made the jury well aware of his capacity for defraud‐
Nos. 11‐3006 & 11‐3018                                            13

ing  others  without  their  knowledge.  On  cross‐examination, 
Bowling  admitted  to  committing  a  number  of  acts  of  mort‐
gage  fraud  over  the  years,  including  falsifying  income  val‐
ues,  forging  signatures,  and  mischaracterizing  the  occupan‐
cy  status  of  applicants.  Although  Bowling  never  testified 
that  he did these things without the applicants’  knowledge, 
the  jury  was  still  aware  that  Bowling  had  previously  made 
material  misrepresentations  to  lenders  and  the  lenders  had 
no idea Bowling lied to them. In light of the jury’s awareness 
of  Bowling’s  nature  as  a  serial  fraudster,  the  extrinsic  evi‐
dence  Gray  and  Johnson  sought  to  introduce  would  have 
added  little  to  the  jury’s  understanding  of  Bowling’s  in‐
volvement in the mortgage fraud conspiracy.  
                         III. CONCLUSION 
  For  the  reasons  set  forth  above,  we  AFFIRM  the  judg‐
ment of the district court.